Citation Nr: 1509025	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  08-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals, four scars associated with right spontaneous pneumothorax prior to February 22, 2012, and to a rating in excess of 20 percent thereafter.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a schizoaffective disorder, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric condition other than schizoaffective disorder, and if so, whether service connection is warranted.

4.  Entitlement to a rating in excess of 10 percent for residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2008, July 2008, March 2010, June 2012, and April 2013 rating decisions of the RO in Waco Texas.  

In February 2008, the RO denied the Veteran's request to reopen a claim of service connection for "schizoaffective disorder, bipolar type (claimed as bipolar and schizophrenia mental conditions)," as no new and material evidence had been received.  Previously, in February 1989, October 1991, June 1992, and June 2005, the Veteran was denied service connection for delusional (paranoid) disorder, anxiety reaction; posttraumatic stress disorder (PTSD); generalized acquired psychiatric condition, including a neuropsychosis; and schizoaffective disorder, bipolar type and major depression.  Accordingly, new and material evidence is needed to consider the Veteran's claim for schizoaffective disorder, bipolar type, as these conditions are not sufficiently distinct from the ones at issue in prior claims.  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008), see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Board notes that the record reflects diagnoses for various psychiatric disabilities.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Thus, while the Veteran specified that he seeks service connection for "bipolar disorder/mental illness," his claim has been bifurcated and broadened to reflect a claim for schizoaffective disorder and a claim for an acquired psychiatric condition other than schizoaffective disorder, in accordance with the Veteran's request to reopen and the RO's determination, as noted on the title page of this decision.  Such recharacterization of the Veteran's appeal was acceded to by the Veteran and his representative at the September 2014 Board hearing.

In July 2008, the RO granted rating of 10 percent for the Veteran's residuals, right spontaneous pneumothorax but denied service connection for a left lung condition.  In September 2008, the Veteran filed a notice of disagreement (NOD).  In October 2008, the RO continued the 10 percent rating for residuals, right spontaneous pneumothorax, and the Veteran timely perfected appeal of this issue.  In April 2013, the RO awarded service connection for "bilateral lung parenchymal and pleural changes related to asbestos exposure (claimed as left lung condition)," noting that the disability of "bilateral lung parenchymal and pleural changes related to asbestos exposure will be evaluated with your previously service connected residuals of right spontaneous pneumothorax as coexisting respiratory conditions with lung or pleural involvement cannot be rated separately, and a single rating will be assigned for the predominantly disabling condition."  The Veteran's 10 percent rating for the combined disability, characterized as "residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes" (lung conditions), was continued.  Although the Veteran did not specifically appeal the April 2013 rating decision, the Board finds that the Veteran's request for an increased rating for his lungs encompasses both his service-connected right and bilateral lung conditions.  

In March 2009, the Veteran testified before a before Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In March 2010, the RO granted service connection for residuals, four scars associated with right spontaneous pneumothorax (scars), assigning an initial noncompensable rating, effective March 18, 2009.  In August 2010, the Veteran filed a notice of disagreement (NOD).  In June 2012, the RO continued the initial noncompensable rating for scars prior to February 22, 2012, but increased the rating to 20 percent thereafter.  The Veteran timely perfected appeal of this issue.

The Board notes that, in the December 2013 statement of the case, the RO recharacterized the Veteran's increased rating claim for scars as a claim for an earlier effective date in response to the Veteran's July 2012 disagreement with the assignment of an effective date of February 22, 2012 for the 20 percent rating increase (wherein the Veteran argued that the effective date of the 20 percent rating should be March 18, 2009, the date service connection claim for scars was granted).  However, the Board has recharacterized the issue as on the title page, as the Veteran's claim for an earlier effective date for an increased rating is inherently a claim for an increased rating for the earlier portion of the rating period on appeal.

Because less than the maximum schedular ratings were assigned for the Veteran's service connected scars and lung conditions, the increased rating issues remain on appeal to the Board as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

In September 2014, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  The Board notes that the Veteran submitted photographic evidence of his scars after the issuance of the December 2013 supplemental statement of the case.  However, as the Veteran submitted waiver of initial consideration by the Agency of Original jurisdiction (AOJ), the Board's consideration of such evidence results in no prejudice to the Veteran.  See 38 C.F.R. § 20.1304 (2014).

The issue of service connection for a rash secondary to service-connected residuals, four scars associated with right spontaneous pneumothorax has been raised by the record in testimony offered by the Veteran at the September 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened claims of entitlement to service connection claim for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder and also the increased rating claim for residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes are addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Since the March 18, 2009, effective date of the award of service connection, the Veteran's residuals, four scars associated with right spontaneous pneumothorax has manifested in four scars that are painful but not unstable.

2.  Since the March 18, 2009, effective date of the award of service connection, the Veteran's residuals, four scars associated with right spontaneous pneumothorax has also manifested in scars that are deep and nonlinear, which affect a total area or areas of at least 6 square inches (30 square centimeters) but less than 12 square inches (77 square centimeters)

2.  In a final decision decided and issued in June 2005, the RO denied service connection for schizoaffective disorder, bipolar type and major depression.

3.  Evidence added to the record since the final June 2005 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for residuals, four scars associated with right spontaneous pneumothorax have been met from March 18, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014). 

2.  The criteria for a separate initial 10 percent, but no higher, rating for four scars associated with right spontaneous pneumothorax have been met from March 18, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801, 7804 (2014).

3.  The June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for schizoaffective disorder, bipolar type and major depression is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].

4.  New and material evidence has been received to reopen the claims of entitlement to service connection for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a letter dated January 2010, sent prior to the March 2010 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim for residuals, four scars associated with right spontaneous pneumothorax (scars), as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the March 2010 rating decision, the Veteran appealed with respect to the propriety of the initially assigned rating for his service-connected scars.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  In this case, the Veteran's claim for service connection for scars was granted and an initial noncompensable rating was assigned in the March 2010 rating decision on appeal.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist and pertinent to his claim for scars, the Veteran's service treatment records, available VA and private treatment records, reports of VA examinations have been obtained.  Also of record are statements by the Veteran and his representative, including the Veteran's testimony at the September 2014 Board hearing.  The Board finds that no additional action to further develop the record in connection with this claim, prior to appellate consideration, is required.

The Veteran was afforded VA examinations in February 2010 and February 2012 in connection with his claim on appeal.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected scars as they include an interview with the Veteran, review of the record, and full examination, addressing the relevant rating criteria.  Moreover, during period of time relevant to this appeal, the Veteran has not alleged a worsening of his scars.  In this regard, while he has claimed that such disability is worse than the currently assigned noncompensable rating, he has not contended that the condition has increased in severity.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).

Additionally, in September 2014, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  The Veteran also provided testimony during at a March DRO 2009 hearing, but no substantive testimony concerning scars was offered as the March 2009 hearing preceded the Veteran's claim for scars.

During the September 2014 hearing, the VLJ enumerated the issue on appeal.  The Veteran was asked to describe the nature and severity of his scars.  The Veteran was also asked whether and where he had received treatment for his scar disability, and he was offered the opportunity to submit photographic evidence of his scars.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating

A. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3. 

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490 -99 (July 31, 2002), and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed the instant claim for service connection for scars in 2009, only the post-October 2008 version of the schedular criteria is applicable.

The Veteran's service-connected residuals, four scars associated with right spontaneous (scars) have been assigned an initial noncompensable rating prior to February 22, 2012, and a 20 percent rating thereafter under Diagnostic Code (DC) 7804.  38 C.F.R. § 4.118.  Also for consideration are other Diagnostic Codes pertaining to scars-DC 7800, 7801, 7802, and 7805-which may also receive an evaluation under DC 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3.

In February 2010, the Veteran underwent VA examination of his scars.  During the examination, he reported that a long scar causes occasional discomfort with stretching of the right arm and shoulder, he is sensitive to the appearance of having multiple scars.  He did not complain of any scar breakdown.  The examiner found that the Veteran has four scars.  The largest scar, measuring 12 centimeters (cm), was described as a well-healed, freely moveable, postsurgical scar, neither raised nor recessed, which was non-tender to palpation and manipulation.  The remaining three scars were described as essentially identical: all measuring between 3 and 3.5 cm, and all were found to be non-tender, freely moveable, and typical of narrow post-surgical scars.  There was no tissue loss found to be associated with any of the scars.  The examiner further determined that none of the scars limited any functioning of the Veteran's chest, shoulder or arm and that the scars did not result in any limitation of activities.  

In his August 2010 NOD, the Veteran alleged that his scars are painful and that they limit motion.  

In February 2012, the Veteran was afforded another VA examination of his scars.  During the examination, the Veteran reported that his scars are disfiguring and become irritated by clothing.  The examiner found that the Veteran has four scars on the anterior trunk portion of his body which were painful but not unstable, had no loss of covering of skin over the scar, and not both painful and unstable.  All four of the scars were found to be deep and nonlinear.  The first scar, measuring 11 cm by 0.5 cm, was described as hyper-pigmented, concave and tender.  The second scar, measuring 3.5 cm by 0.5 cm, was deemed hyper-pigmented.  The third scar, measuring 3.5 cm by 0.2 cm, was labeled curvilinear and hyper-pigmented.  The he fourth scar, measuring 4.5 X 0.1 cm, was termed hyper-pigmented and raised.  The total area affected by these scars was 57.9 cm.  The examiner found that the Veteran's scars did not impact his ability to work.  In summary, the examiner stated that Veteran's scars are presently stable, that full range of motion in right arm and shoulder was elicited without pain, that tenderness was elicited with palpation of larger subaxillary scar, and the scars present an obvious cosmetic disfigurement.

At the September 2014 hearing, the Veteran testified concerning the severity of his scars.  The Veteran stated that his scars are disfiguring and cause him embarrassment and that he wears a shirt at the beach to cover the scars.  See Hearing Transcript, p. 20-21.  He also asserted that when he wears certain dress shirts, which irritate his scars and result in tenderness to the scars.  Id. at p. 21.  The Veteran further asserted that dress shirts "might cause a little bit of a rash."  Id. at 22.  He also described the size of his scars, with one estimated to be 6 inches long and the others about the size of a quarter or a fifty cent piece.  Id. at p. 22-23.  In addition, he maintained that the scars limit the motion of his arm but only when he tries to move it quickly.  Id. at p. 24.

In October 2015, the Veteran submitted photographs of his scars, which show the size and appearance of his scars.

Following a review of the relevant evidence of record, which includes the aforementioned VA examination reports and the Veteran's own statements, the Board concludes that the Veteran is entitled to an initial rating of 20 percent under DC 7804 and a separate initial rating of 10 percent under DC 7801, for his service-connected scars at all points relevant to this appeal.  Treatment records do not reveal any symptomatology associated with the Veteran's service-connected skin disability different from that noted during the aforementioned VA examinations.  In brief, the most pertinent evidence shows that, at all points pertinent to this appeal, the Veteran's four scars have been painful but not unstable, deep and linear, and have affected a totally body area of 57.9 cm.

Under DC 7804, for unstable or painful scars, a 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating, the highest rating available, is assigned when there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Note 1.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note 2.

With respect to DC 7804, the Board credits the statements of the Veteran that his four scars are painful.  The Board notes that the February 2010 VA examiner did not find any of the Veteran's scars to be painful.  However, the Veteran reported that his scars caused him discomfort during the February 2010 VA examination, asserted that his scars cause him pain in his August 2010 NOD, and has maintained at the September 2014 hearing that the February 2010 VA examiner may have minimized the Veteran's report of pain caused by his scars.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's four scars have been painful at all relevant times during this appeal and thus a rating of 20 percent under DC 7894 is appropriate.  A higher rating of 30 percent under DC 7804 cannot be assigned, as the Veteran has only four, not five or more, scars that are unstable or painful.  Finally, an additional 10 percent under this code is not warranted as none of the Veteran's scars are unstable.  See DC 7804, Note 2.  

DC 7801 applies where there are scars-other than those of the head, face, or neck-that are deep and nonlinear.  Under this code, a 10 percent rating is warranted if the area or areas affected is/are at least 6 square inches (39 square cm), but less than 12 square inches (77 square cm), in size.  Higher ratings of 20, 30, and 40 percent are warranted if the affected area or areas exceed 12 square inches (77 square cm), 72 square inches (465 square cm), and 144 square inches (929 square cm), respectively.  A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1 (2014).  The Veteran's scars are deep and nonlinear, and they occupy a total area of 57.9 square cm, as found by the February 2012 VA examiner.  Therefore, the Board finds that a 10 percent rating under DC 7801 is warranted.  The Board notes that the February 2010 VA examiner did not measure the total area affected by the Veteran's scars.  However, the Board finds that the measurements for each individual scar, made separately by the February 2010 and February 2012 VA examiners, are similar enough that the total area measurement of 57.9 cm made by the February 2012 VA examiner applies at all points relevant to this appeal.  Therefore, a separate initial 10 percent rating under DC 7801 is awarded for the Veteran's scars all times relevant to this appeal.  

The Board has also considered whether a higher, or an alternate, rating could be awarded for the Veteran's scars under DC 7800, 7802, or 7805.  DC 7800 is unavailing as there is no evidence that the Veteran has scars or other characteristics of disfigurement, as defined under that code, affecting his head, face, and neck.  No rating be had under DC 7802, for superficial and nonlinear, as the Veteran's scars are not superficial and do not occupy an area, or areas, of 144 square inches (929 square cm) or more, the minimum requirement for a 10 percent rating.  DC 7805 also does not apply here as the Veteran's scars have no other disabling effects not considered by DC 7800-7804.  Specifically, with respect to DC 7805, the Board finds most persuasive the findings of the February 2010 and February 2012 VA examiners that the Veteran's scars result in no limitation of motion, as the examiners' opinions were based on objective findings through physical examination of the Veteran.  These objective medical findings greatly outweigh the probative value of the Veteran's subjective allegations of limited motion due to his scars.  Accordingly, the Board finds that no rating increase is justified under DC 7800, 7802, or 7805.

In its analysis, the Board has considered the Veteran's statements that a higher disability rating is warranted for his scars.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his scar symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating his scars to the appropriate diagnostic codes.  Nevertheless, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during the current appeal and who have provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the criteria under which his disability is evaluated.

Accordingly, the Board concludes that the medical findings on examination are generally of greater probative value than the Veteran's allegations regarding the severity of his scars.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the appeal period.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected scars; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

B.  Extraschedular Rating

The above determinations are based upon application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point since the March 18, 2009 effective date of the award of service connection has the Veteran's scar disability reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scars with the applicable rating criteria, and finds that the Veteran's symptoms of painful and deep and linear scars are fully addressed by the such criteria.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  See 38 C.F.R. § 4.118, DC 7801, 7804.  Although the Veteran has contended that his scars resulted in limited motion, the Board does not credit these allegations, and all scarring symptoms noted in the record have been considered by the relevant rating criteria.  See 38 C.F.R. § 4.118, DC 7800-7805.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability, and the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Furthermore, the Veteran has not asserted, and the record does not suggest, any issues concerning the combined effect or collective impact of his multiple service-connected disabilities that might create such an exceptional circumstance as to render the schedular rating criteria inadequate, as outlined in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the issue is not raised here and need not be addressed.

Consequently, the Board concludes that the procedures of 38 C.F.R. § 3.321(b)((1) are not invoked, and that referral of this claim consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board acknowledges the fact that if the claimant or the record reasonably raises a question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is no actual evidence or allegation indicating that the Veteran's scars actually or effectively render him unemployable.  In fact, both the February 2010 and February 2012 VA examiners concluded that the Veteran's service-connected scars resulted in no limitation of his activities and had no impact on his ability to work, respectively.  Under these circumstances, the Board finds that a claim for a TDIU in conjunction with the higher claim on appeal has not reasonably been raised, and need not be addressed.

For the foregoing reasons, the Board has applied the benefit-of-the-doubt doctrine in awarding, at all times relevant to this appeal, an initial 20 percent rating (under DC 7804) for four painful but not unstable scars and a separate initial 10 percent rating (under DC 7801) for deep and nonlinear scars affecting an area of 57.9 cm.  However, staged rating of the scars pursuant to Fenderson, is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of higher or additional separate ratings for the Veteran's scars, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Request to Reopen

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Historically, the Veteran's claims for psychiatric conditions have been denied numerous times.  In February 1989, the RO denied the Veteran's claim for service connection for delusional disorder, anxiety reaction, and posttraumatic stress disorder (PTSD), as they evidence failed to demonstrate diagnoses for such conditions or that such conditions were either shown in service or related to service.  In May 1990, the RO denied the Veteran's request to reopen a claim for service connection for PTSD as the evidence of record revealed no symptoms or diagnoses referable to PTSD.  The Veteran appealed this denial to the Board, which denied his claim in a June 1992 decision finding that no new and material evidence had been received concerning PTSD.  Meanwhile, in October 1991, the RO denied the Veteran's request to reopen claims for service connection for delusional (paranoid) disorder and anxiety reaction, and also a claim for service connection for a generalized acquire psychiatric condition, including a neuropsychosis.  The RO found that there was no new and material evidence to reopen the claim for delusional (paranoid) disorder and anxiety reaction, and concluded that service connection was not otherwise warranted as there was no evidence of any complaints, treatment, or diagnoses related to a psychosis in service or within a year of separation from service, and that service connection could not be granted for the Veteran's other psychiatric conditions (i.e., a personality disorder and cocaine dependence).  The relevant evidence of record considered for these denials consisted of the Veteran's service treatment records; military personnel records; June 1978 and November 1979 letters from the Veteran's congressperson; an October 1990 statement from D. Doss; medical records, including reports of hospitalizations at both private and VA facilities, from the late 1980s; a September 1990 Decision Review Officer (DRO) hearing transcript; and various lay statements.

In a June 2005 decision, the RO denied the Veteran's claim for service connection for schizoaffective disorder, bipolar type and major depression.  The evidence considered in connection with such decision includes private treatment records from private physician Dr. H. Montandon dating from January 1987 to December 2004; a March 2005 letter from Dr. H. Montandon; and medical records concerning a psychiatric admission to the Medical Pavilion in January 2003.  No VA treatment records were reviewed at this time.  The RO determined that the evidence of record did not demonstrate that any of his current psychiatric diagnoses were related to service.  Therefore, the RO denied service connection for schizoaffective disorder, bipolar type and major depression.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

On June 10, 2005, the Veteran was advised of the decision and his appellate rights.  However, the Veteran did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2014).  As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2014)].  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the June 2005 rating decision includes newly submitted private medical records from 2003 and 2007; VA treatment records dating from March 2004 to March 2013; a February 2010 VA psychiatric examination; and statements from the Veteran, including his testimony at a March 2009 DRO hearing and a September 2014 Board hearing.  The Board finds that the evidence received since the June 2005 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating such claim.

In this regard, the RO previously denied the Veteran's claim for service connection for an acquired psychiatric disorder, including and other than schizoaffective disorder, on the basis that there was no evidence showing that he had a chronic psychiatric condition that was related to his duty military service.  Evidence received since the June 2005 rating decision includes medical evidence suggesting that the Veteran had a chronic psychiatric condition in service.  In a June 9, 2004 VA Psychiatry Inpatient Note, A VA psychiatrist observed, after hearing the Veteran's report of his psychiatric hospitalization in service, that the Veteran had related what sounded like a delusion.  Additionally, in a June 26, 2008 VA Mental Health Attending Note, a VA psychiatrist found that it "is clear that [the Veteran] has a long and severe chronic mental illness that originated while he was in the-military," noting also that the Veteran appeared to have bipolar affective disorder with a tendency toward mania and probably delusional psychosis, substance dependence in remission, and some features of' PTSD.  Such evidence relates to unestablished facts necessary to substantiate the claims for service connection for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder.  Accordingly, these claims for service connection are reopened.


ORDER

An initial rating of 20 percent, but no higher, for four painful but not unstable scars related to service-connected residuals, four scars associated with right spontaneous pneumothorax is granted, subject to applicable law and regulations governing the award of monetary benefits.

A separate initial rating of 10 percent for deep and nonlinear scars related to service-connected residuals, four scars associated with right spontaneous pneumothorax is granted, subject to applicable law and regulations governing the award of monetary benefits.

New and material evidence having been received, the claim of entitlement to service connection for schizoaffective disorder is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric condition other than schizoaffective disorder is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Lung conditions

In February 2013, the Veteran underwent VA respiratory examination.  Upon examination and review of the record and pertinent medical evidence, the examiner found that it is as likely as not that the Veteran's current bilateral particulate lung condition (i.e., lung parenchymal and pleural changes) was related to asbestos exposure in service, that his chronic obstructive pulmonary disease (COPD) was less likely as not related to service as it was probably due to the Veteran's smoking history, and that his service-connected right lung pneumothorax was irrelevant since it healed up without any residual difficulties.  

Based, in part, upon the February 2013 VA examination report, the RO awarded service connection for "bilateral lung parenchymal and pleural changes related to asbestos exposure (claimed as left lung condition)," combing this disability with the Veteran's previously service-connected residuals, right spontaneous pneumothorax.  This resulted in a single service-connected disability designation of residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.

The Board finds the February 2013 VA examination insufficient to fully assess the nature and severity of the Veteran's service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.  First, the examiner failed to provide adequate explanations for the various opinions offered, described just above.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Second, the examiner did not clarify whether the Veteran's respiratory symptomatology is related to his service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes or related to nonservice-connected COPD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  Third, as the Veteran alleged a worsening of his lung functioning since the provision of the last February 2013 VA examination at the September 2014 Board hearing, re-examination is warranted.  See 38 C.F.R. § 3.159 (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the Veteran must be afforded a new VA examination to assess the nature and severity of his service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.  

Psychiatric conditions

The Board has reopened the claim for service connection for schizoaffective disorder and for an acquired psychiatric condition other than schizoaffective disorder, whereas the RO declined the Veteran's request to reopen.  As the AOJ has not considered these claims for service connection, on the merits, remand of this matter to the AOJ, for initial consideration, is required to avoid any prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet App. 384, 394 (1993).  

The Board also finds that further development of the reopened claims is needed.  As explained above, the evidence providing a basis for reopening the previously denied claims suggests a possible nexus between the Veteran's current mental illness and his military service.  The Veteran has repeatedly alleged that he developed a chronic mental illness in service coincident with, or as a result of, allegedly adverse treatment by military personnel which he believed was motivated by racial bias.  Recent VA psychiatric treatment records show that the Veteran may have experienced a delusion in the military and that a persistent feature of his mental illness includes chronic paranoia and delusional thinking concerning authority figures and racial discrimination.  See January 12, 1989 Private Hospital Emergency Intake Record ("His thinking is paranoid and possibly delusional but most of his paranoia takes the form of an intellectualized polemic against the system and its conspiracy against black people.");  April 30, 2004 VA Mental Health Initial Evaluation Note (Veteran "appears to have chronic delusion/paranoia about authorities"); June 8, 2004 VA Psychiatry Inpatient Note (Veteran "continues to endorse conspiracy theory and delusional ideation"); and June 9, 2004 VA Psychiatry Inpatient Note (Veteran reports first psychiatric hospitalization for one day in l970s while in active military. . . . [and] related what sounds like delusion in the military, which he states resulted in congressional inquiry").  Additionally, a VA psychiatrist opined that the Veteran has a "long and severe chronic mental illness that originated while he was in the military."  See June 26, 2008 VA Mental Health Attending Note.

However, as this medical evidence does not specifically identify the chronic mental illness that the Veteran may have developed in service, such evidence does not sufficiently resolve the question of whether there exists a medical nexus between any of the Veteran's possible current psychiatric diagnoses and his active duty service.  Moreover, the Board notes that the Veteran underwent VA psychiatric examination in February 2010.  Although the February 2010 examiner reviewed the claims file and medical record, he did not address the potentially favorable evidence noted above.  Therefore, under these circumstances, the Board finds that examination to obtain appropriate medical opinion to resolve these and other relevant questions is warranted.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from August 2013 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from August 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for a VA respiratory examination to ascertain the current severity of his service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

All indicated tests and studies should be performed to specifically include a Pulmonary Function Test, and all findings should be set forth in detail.  The VA examiner should provide indication of all symptoms and manifestations of impairment attributable to service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes.

If possible, the VA examiner should attempt to distinguish the respiratory impairment due to service-connected residuals, right spontaneous pneumothorax with bilateral lung parenchymal and pleural changes from impairment due to nonservice-connected chronic obstructive pulmonary disease (COPD), ostensibly associated with a history of smoking.  However, if such a distinction cannot be made as a medical matter, then the examiner should so state in the examination report. 

A complete medical rationale for all opinions expressed must be provided.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After all of the foregoing development has been completed, arrange to have the Veteran scheduled for a psychiatric examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, to determine the etiology of any current psychiatric disability.  The examiner should review the claims file.  All indicated tests, including psychological testing, should be conducted and the results reported. 

After examining the Veteran and reviewing the claims file, the examiner should address the following:

(A) Identify all current diagnoses of any psychiatric disorders, including, but not limited to, bipolar disorder and schizoaffective disorder.

(B) For each currently diagnosed psychiatric disorder that is not a psychosis, is at least as likely as not (i.e., 50 percent or greater probability) that such psychiatric disorder is related to the Veteran's service?  In answering, the examiner should consider and address, if appropriate, evidence suggesting that the Veteran may have experienced a delusion in service, that a persistent feature of his mental illness is chronic paranoia and delusional thinking concerning authority figures and racial discrimination, and that he may a have chronic mental illness that originated in service.  See January 12, 1989 Private Hospital Emergency Intake Record; April 30, 2004 VA Mental Health Initial Evaluation Note; June 8, 2004 VA Psychiatry Inpatient Note; June 9, 2004 VA Psychiatry Inpatient Note; June 26, 2008 VA Mental Health Attending Note.

(C) For each currently diagnosed psychiatric disorder that is a psychosis, is at least as likely as not (i.e., 50 percent or greater probability) that such psychosis manifested during service or within one year following separation from service?  If so, what were the manifestations of the psychosis?  In answering, the examiner should consider and address, if appropriate, evidence suggesting that the Veteran may have experienced a delusion in service, that a persistent feature of his mental illness is chronic paranoia and delusional thinking concerning authority figures and racial discrimination, and that he may a have chronic mental illness that originated in service.  See January 12, 1989 Private Hospital Emergency Intake Record; April 30, 2004 VA Mental Health Initial Evaluation Note; June 8, 2004 VA Psychiatry Inpatient Note; June 9, 2004 VA Psychiatry Inpatient Note; June 26, 2008 VA Mental Health Attending Note.

A complete medical rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


